DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention creates a method and associated apparatus for training a machine learning model configured for classifying sensor data items, comprising a data adaptation part, an encoder, a decoder, and a classifier, wherein the data adaptation part and the other three (the encoder, the decoder, and the classifier) are alternatively frozen. 
US 20200012938 A1 to Malhotra et al. teaches time series analysis, more particularly, to systems and methods for classification of multi-dimensional time series of parameters. The system comprises an encoder, a decoder, and a classifier.
US 10990174 B2 to Kaifosh et al. teaches Methods and apparatus for providing a dynamically-updated computerized musculo-skeletal representation comprising a plurality of rigid body segments connected by joints, comprising determining, based on an output of the trained statistical model, musculo-skeletal position information, and updating the computerized musculo-skeletal representation based, at least in part, on the musculo-skeletal position information.
Independent claims 1, 9 is/are distinguished from Malhotra in view of Kaifosh because of the combination of all the limitations in the independent claim, particularly the limitations “the training the machine learning model comprises updating parameters of the data adaptation part based on the input sensor data item and the corresponding decoded sensor data item, while maintaining the encoder, the decoder and the classifier frozen”.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Independent claims 10, 12 is/are distinguished from Malhotra in view of Kaifosh because of the combination of all the limitations in the independent claim, particularly the limitations “wherein training the machine learning model comprises training the encoder, the decoder and the classifier while maintaining the data adaptation part frozen”.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        6/10/2022